Exhibit 10.3

 

PURSUANT TO 17 C.F.R. § 240.24B-2, CONFIDENTIAL INFORMATION (INDICATED BY
{*****}) HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION

 

License Agreement

 

This License Agreement (the “Agreement”) is entered into on December 10, 2010,
with an effective date as of the Effective Date (as that term is defined below
in Article 1) by and between Accuray Incorporated, a Delaware corporation, with
its principal place of business at 1310 Chesapeake Terrace, Sunnyvale, CA 94089
(“Accuray”), and CyberHeart, Inc., a Delaware corporation, with its principal
place of business at 3282 Alpine Road, Portola Valley, CA 94028 (“CyberHeart”).
In this Agreement, Accuray and CyberHeart may be referred to each individually
as a “Party” or collectively as “Parties.”

 

WHEREAS, Accuray owns or controls certain devices and technology used for
performing radiation treatments;

 

WHEREAS, CyberHeart owns or controls software that enables such Accuray devices
and technology to be used for certain human cardiovascular indications; and

 

WHEREAS, Accuray and CyberHeart wish to cooperate in making the Accuray devices
integrated with CyberHeart software for use in treating certain cardiovascular
indications in humans.

 

NOW THEREFORE, the Parties hereto, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, agree as follows:

 

1.                                                                                      
DEFINITIONS.

 

The following terms, as used in this Agreement, shall have the meanings set
forth below:

 

1.1.                              “Accuray Competitors” means each of the
Persons set forth in Exhibit A.

 

1.2.                              “Accuray Field” means radiation treatments,
including without limitation radiotherapy and radiosurgery, and treatment of
tumors anywhere in the body where radiation treatment is indicated.

 

1.3.                              “Affiliate” means, with respect to any Party,
any Person that Controls, is Controlled by, or is under common Control with such
Party, only so long as such Control exists.  As used in this Section 1.3,
“Control” (and its derivatives) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such entity through ownership of fifty percent (50%) or more of the securities
entitled to elect the board of directors (or in the case of an entity that is
not a corporation, the corresponding managing authority); provided that, for a
Person established in a jurisdiction where a Party cannot, as a matter of law,
have such ownership interest, Control shall mean the maximum ownership interest
permitted by law.

 

1.4.                              “Applicable Law” means all laws, ordinances,
rules and regulations applicable to this Agreement, or other activities under or
pursuant to this Agreement, including

 

1

--------------------------------------------------------------------------------


 

without limitation: (a) all applicable federal, state, provincial, and local
laws and regulations; (b) regulations and guidelines of the U.S. Food and Drug
Administration (“FDA”) and other Regulatory Agencies and the International
Conference on Harmonization (“ICH”) guidelines; and (c) current Good
Manufacturing Practices and other regulations promulgated by the FDA, ICH and
other Regulatory Agencies.

 

1.5.                              “Change of Control of CyberHeart” means:

 

(a)                                                          the sale, transfer,
or other disposition to an Accuray Competitor of all or substantially all of the
assets of CyberHeart relating to the CyberHeart Products, CyberHeart Technology
and CyberHeart Software by means of any transaction or series of related
transactions;

 

(b)                                                         the acquisition of
CyberHeart by an Accuray Competitor by means of any transaction or series of
related transactions (including, without limitation, any reorganization, merger,
or consolidation), unless CyberHeart’s stockholders of record immediately prior
to such transaction or series of related transactions hold (by virtue of the
securities issued as consideration in such transaction(s)) greater than fifty
percent (50%) of the total voting power of the surviving or acquiring person or
entity immediately following such transaction(s);

 

(c)                                                          the exclusive
license, subject to Section 2.3, to an Accuray Competitor of all or
substantially all of the Intellectual Property Rights of CyberHeart by means of
any transaction or series of related transactions; or

 

(d)                                                         the sale to an
Accuray Competitor of more than 50% of the capital stock of CyberHeart by means
of any transaction or series of related transactions.

 

1.6.                              “Confidential Information” has the meaning
assigned to such term in Article 10.

 

1.7.                              “CyberHeart Field” means any and all non-tumor
applications involving or relating to the heart, the coronary arteries
(including without limitation the epicardial coronary arteries), the cardiac
veins, the structure or function of any of the foregoing, or related conditions,
including without limitation all diseases and conditions of the conduction
system, the coronary, arterial and/or venous systems, heart valves or chambers,
wall anomalies affection, ejection fraction and/or conduction, but excluding
arterio venous malformations outside the heart and not within 2cm of the heart
wall.

 

1.8.                              “CyberHeart Probe” means a stereotactic
radiosurgery adjunct that is designed or developed by or on behalf of CyberHeart
or its Affiliates (but which may include components purchased or licensed from
third party suppliers that are not designed by or on behalf of CyberHeart)
solely for use in applications in the CyberHeart Field. By way of example, but
not limitation, a CyberHeart Probe includes a stereotactic radiosurgery adjunct
such as a catheter, heart fiducial tracking device, motion detector, target
locator, and the like, external or internal, that may use differing energies for
detection and transmission of target location or treatment effect.

 

2

--------------------------------------------------------------------------------


 

1.9.                              “CyberHeart Product” means a CyberHeart Probe
that communicates with a radiation system using, at least in part, CyberHeart
Software and CyberHeart Technology (but which may include components purchased
or licensed from third party suppliers that are not designed by or on behalf of
CyberHeart), and any related computer hardware, that are sold, delivered, or
otherwise provided as an integrated product by CyberHeart or its Affiliates,
solely for use in applications in the CyberHeart Field.

 

1.10.                        “CyberHeart Software” means the object code version
of software developed by or on behalf of CyberHeart or its Affiliates to
functionally interface between a CyberHeart Probe and a radiation system for use
in the CyberHeart Field, and any Updates thereof, whether or not combined with
computer hardware.

 

1.11.                        “CyberHeart Technology” mean all Technology
developed by or for CyberHeart or its Affiliates: (i) disclosed or provided to
Accuray by CyberHeart under this Agreement or any other agreement between the
Parties; and (ii) all Intellectual Property Rights related thereto, other than
Patents; provided that CyberHeart Technology does not include any Accuray
Technology or any Technology or Intellectual Property Rights conceived or
created by or on behalf of Accuray.

 

1.12.                        “CyberHeart Upgrade” means any modifications to the
CyberHeart Software that adds to, enhances, or modifies the functionality of the
CyberHeart Software, and for which CyberHeart charges a fee.

 

1.13.                        “CyberKnife Documentation” means technical
specifications, user manuals, and other documentation developed by or on behalf
of Accuray, relating to the use of the CyberKnife System or the Accuray
Technology or requested by CyberHeart to enable development, improvement,
modification, addition, patches, fixes, or creation of derivative works of or to
the CyberHeart Software.

 

1.14.                        “CyberKnife Software” means the object code and
source code versions of any software, firmware, and other code, including
CyberKnife Updates, that may be developed by or for Accuray or any Accuray
Affiliate, and to which Accuray has the rights to license hereunder, that is
incorporated into, integral with, or otherwise necessary for the CyberKnife
System to function in accordance with published or represented specification,
exclusive of CyberHeart Technology.

 

1.15.                        “CyberKnife System” means any stereotactic
radiosurgery system designed or developed by or on behalf of Accuray or any
Accuray Affiliate (and which may include components purchased or licensed from
third party suppliers that are not designed by or on behalf of Accuray),
including CyberKnife Software and CyberKnife Documentation.

 

1.16.                        “CyberKnife Treatment Planning System” means the
software system that is owned or controlled by Accuray that is necessary for
creating treatment delivery plans using the CyberKnife System.

 

1.17.                        “CyberKnife Updates” means any software fixes,
patches, updates, upgrades, versions, and releases, (whether or not such fixes,
patches, updates, versions, and

 

3

--------------------------------------------------------------------------------


 

releases add to or enhance the functionality of the CyberKnife System),
developed by or on behalf of Accuray, that are to be released or are released to
customers.

 

1.18.                        “Effective Date” means the date of FIM by
CyberHeart of the CyberHeart Software or CyberHeart Product.

 

1.19.                        “Fees” means the amounts to be paid by the Parties
under Article 5.

 

1.20.                        “FIM” means the first date of human clinical
treatment by CyberHeart using CyberHeart Software or CyberHeart Product together
with a CyberKnife System to affect cardiac tissue ablation, with the goal of
achieving a therapeutic effect.

 

1.21.                        “Intellectual Property Rights” means the U.S. and
foreign rights associated with the following:  (i) Patents, solely to the extent
that any are expressly licensed under this Agreement; (ii) copyrights, copyright
registrations, and applications therefor (“Copyrights”); (iii) trade-secret
rights and all other trade secret or similar proprietary rights in confidential
business or technical information (“Trade Secret Rights”); and (iv) any similar,
corresponding or equivalent rights to any of the foregoing anywhere in the
world.  For purposes of this Agreement, Intellectual Property Rights excludes
any U.S. and foreign rights associated with logos, trademarks, trade names, and
similar insignia of origin or quality.

 

1.22.                        “Interface Technology” means the software interface
that is owned or controlled by Accuray and that is necessary for the CyberHeart
Product to communicate with the CyberKnife Treatment Planning System or that is
used by CyberHeart in the development of CyberHeart Products (as such is
determined by CyberHeart or Accuray), including Accuray Intellectual Property
Rights to such software interface.

 

1.23.                        “Patents” means any and all: (i) pending and issued
U.S., foreign, international, and regional patents, patent applications,
certificates of invention, patents of addition or substitution, utility model,
design registration, and other governmental grants for the protection of
inventions, or industrial designs anywhere in the world; (ii) provisional,
continuations, continuations-in-part, substitutions  divisional, continued
prosecution, and other applications thereof; (iii) patents issuing on any of the
foregoing; (iv) renewal, reissues, re-examinations, and extensions of any such
patents or patent applications; and (v) foreign counterparts or equivalents of
any of the foregoing in any country or jurisdiction.

 

1.24.                        “Person” shall be broadly interpreted to include an
individual, a partnership, a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, or a governmental entity or any department, agency, or political
subdivision thereof.

 

1.25.                        “Prior Agreement” means that License and
Development Agreement entered into by the Parties on April 27, 2007.

 

1.26.                        “Reasonable Commercial Efforts”  means: (i) with
respect to the efforts to be expended by any Person—with respect to any
objective—reasonable, diligent, good faith efforts to accomplish such objective
as such Person would use or has used in the ordinary course of business to
accomplish a similar objective under similar circumstances for its own business;

 

4

--------------------------------------------------------------------------------


 

and (ii) with respect to the efforts to be expended by any Person with respect
to research, development, manufacture, supply, installation, service, support,
and commercialization of a product, efforts and resources normally used or which
have been used by such Person with respect to a medical device product owned by
such Person which is of similar market potential at a similar stage in the
development or life of such product, taking into account issues of safety,
efficacy, product profile, the competitiveness of the marketplace, the
proprietary position of the product, the regulatory structure involved,
profitability of the product and other relevant commercial factors.

 

1.27.                        “Regulatory Agency” means any national (e.g., the
FDA), supra-national (e.g., the European Commission, the Council of the European
Union), or other governmental entity with authority over the development,
manufacture, use, marketing, sale, or pricing of any CyberHeart Product or
CyberKnife System in any jurisdiction.

 

1.28.                        “Regulatory Approval” means the national or
multinational approval necessary to market, use, or sell a new medical device
product to the public at large in a particular country or multi-national group
of countries including without limitation throughout the European Union.

 

1.29.                        “Regulatory Filing” means any application or
notification required to be filed with a Regulatory Agency in order to gain
Regulatory Approval in a country, including without limitation a premarket
approval application or premarket notification filed under section 515 or
section 510(k) of the U.S. Federal Food, Drug and Cosmetic Act, 21, U.S.C. §§
360e, 360(k), respectively, as amended or its supranational equivalent.

 

1.30.                        “Technology” means any and all technology,
technical information, Confidential Information, software, works of authorship,
know-how, inventions, processes, procedures, compositions, methods, formulae,
protocols, techniques, designs, drawings, data, and other technical subject
matter, documents, and materials.

 

1.31.                        “Term” has the meaning assigned to such term under
Section 7.1.

 

2.                                                                                      
GRANT OF RIGHTS, SUBLICENSING, RETAINED RIGHTS.

 

2.1.                              Grant.  Subject to the terms and conditions of
this Agreement, Accuray hereby grants to CyberHeart, under Accuray’s
Intellectual Property Rights, a non-exclusive right and license, without the
right to authorize or grant sublicenses (except as set forth in Section 2.2),
to: (i) use, reproduce, produce derivative works of, transmit, display, perform,
and distribute the Interface Technology (and derivative works thereof, including
CyberHeart Software) solely as necessary to develop, make, use, sell, offer to
sell, market, import, and otherwise exploit and commercialize the CyberHeart
Product solely in the CyberHeart Field (subject to obligations of
confidentiality and non-use no less restrictive than those set forth in
Article 10); provided, however, that CyberHeart shall not have the right to
transmit or distribute the Interface Technology separately from the CyberHeart
Product.

 

5

--------------------------------------------------------------------------------


 

2.2.                                   Sublicensing.

 

2.2.1.                                             The license granted to
CyberHeart in Section 2.1 includes the right for CyberHeart to grant and
authorize sublicenses to final end-users, without Accuray’s consent, to use only
(but no other right other than use) the CyberHeart Product with the CyberKnife
System on commercially reasonable terms.  Such sublicense by CyberHeart shall
contain prohibitions against reverse engineering of the CyberHeart Software and
hardware that comprises a CyberHeart Product, subject to Applicable Law and
obligations of confidentiality no less restrictive than those set forth in
Article 10.

 

2.2.2.                                             Each such sublicense shall
require the sublicensee to agree in writing to be bound by terms and conditions
materially as protective of Accuray as of the provisions of this Agreement, and
all sublicenses under this Section 2.2 shall terminate upon termination or
expiration of this Agreement except to the extent otherwise agreed by the
Parties in writing. Notwithstanding this Section 2.2, above, CyberHeart may
grant sublicenses of the object code form of Accuray’s software included in the
Interface Technology without permission from, or review of the sublicense by,
Accuray solely to contractors and may use contractors to develop hardware and
software, in each case provided that such use of contractors otherwise complies
with Section 2.2.

 

2.2.3.                                             CyberHeart has the right to
use contractors to exercise its rights under this Agreement (including without
limitation, under Section 2.1), provided that the contractor is bound by terms
and conditions as protective of Accuray, Accuray’s Intellectual Property Rights,
and Accuray’s Confidential Information, as the terms and conditions of this
Agreement.

 

2.3                                 License to Accuray.  Concurrently herewith,
the parties are executing and delivering the Patent License Agreement attached
hereto as Exhibit B (the “Patent License Agreement”).  Accuray agrees that the
license granted to it by CyberHeart under the Patent License Agreement will be
exercisable only after the occurrence of any of the following four events (the
“Trigger Events”):

 

Event 1: Change of Control, which means a Change of Control of CyberHeart; or

 

Event 2: Prior Sale by Third Party, which means prior to first sale by
CyberHeart of a CyberHeart Product in the CyberHeart Field, commercial shipment
by CyberHeart or by a CyberHeart licensee or customer of a Competing System. 
The term “Competing System” is defined, for purposes of this Agreement, as a
product in the CyberHeart Field that interfaces with a third party radiation
platform.

 

Event 3: Cessation of Commercially Reasonable Efforts, which means CyberHeart
has begun the development of a Competing System and CyberHeart is not then using
commercially reasonable efforts to develop and sell the CyberHeart Product for
use with the CyberKnife System (it being acknowledged that, even though the
Prior Sale by Third Party constitutes a Trigger Event hereunder, unless
Cessation of Commercially Reasonable Efforts also constitutes

 

6

--------------------------------------------------------------------------------


 

a Trigger Event hereunder, Accuray could be deprived of the benefits intended to
be conferred hereunder as a result of CyberHeart (i) abandoning all further
development and marketing efforts with respect to the CyberHeart Product after a
minimal number of sales of a CyberHeart Product in the CyberHeart Field prior to
any commercial shipment of a Competing System or (ii) working exclusively or
primarily on the development of a Competing Platform until the occurrence of a
Prior Sale by Third Party, thereby giving the third party for which the
Competing Platform is being developed a substantial time-to-market advantage). 
A Trigger Event pursuant to this Event 3 will not be deemed to occur unless and
until Accuray has provided written notice to CyberHeart that a Trigger Event
under this Event 3 has occurred and either (x) CyberHeart has not fully cured
within thirty (30) days of such notice the actions or circumstances described in
this paragraph resulting in such Trigger Event or (y) the actions or
circumstances described in this paragraph resulting in such Trigger Event are
not capable of being cured within such thirty (30) day period.

 

Event 4: CyberHeart Termination Event, which means that Accuray has terminated
this Agreement for cause under Section 7.2 or CyberHeart has terminated this
Agreement for convenience pursuant to Section 7.3.

 

2.4                                 Retained Rights; No Other Rights.  Accuray
expressly reserves and retains all right, title, and interest in, to, and under
Accuray’s Intellectual Property Rights all rights of Accuray not expressly
granted to CyberHeart by Accuray under this Agreement.  Similarly, CyberHeart
expressly reserves and retains all right, title, and interest in, to, and under
CyberHeart’s Intellectual Property Rights and all rights of CyberHeart not
expressly granted to Accuray by CyberHeart under this Agreement, including
without limitation under Section 2.3.  No other rights, licenses, or interest
are granted by a Party to the other Party by implication, estoppel, or
otherwise, under such Party’s Intellectual Property Rights other than as
expressly granted by this Agreement.

 

2.5                                 No Restrictions.  For the avoidance of
doubt, nothing herein restricts or limits in any way the right of either party
or its Affiliates to develop, make or sell any products in any field, subject to
any intellectual property rights of any Person.

 

2.6                                 First Application.  CyberHeart agrees to
work primarily to develop a commercially-ready CyberHeart Product for use with
the CyberKnife System in the CyberHeart Field, and to file an application for
Regulatory Approval of such commercially-ready CyberHeart Product; provided,
however, that Accuray provides commercially reasonable support that CyberHeart
may require in support of such development (as set forth in Article 3 and
Section 4.2.1) and filing (as set forth in Section 4.3).  Further, CyberHeart
agrees that after such first filing, CyberHeart will use its commercially
reasonable efforts to further develop, gain regulatory approval in additional
markets as is commercially reasonable, market, and support the CyberHeart
Product for use on the CyberKnife System in the CyberHeart Field, and will not
abandon development, marketing or support of the CyberHeart Product on the
CyberKnife System in the CyberHeart Field; provided, however, that Accuray
provides commercially reasonable support that CyberHeart may require in support
of such development (as set forth in Article 3, and Section 4.2.1) and filing
(as set forth in Section 4.3).

 

7

--------------------------------------------------------------------------------


 

3.                                                                                      
UPDATES

 

Subject to the provisions of this Article 3, Accuray agrees that the Interface
Technology on all future versions of the CyberKnife System, beginning with
version 7.0 and thereafter, whether currently installed with customers or
offered for sale to prospective customers, shall be compatible with the
CyberHeart Product.  In the event that Accuray plans to develop and introduce
any modifications to the Interface Technology (an “Update”), Accuray will
deliver to CyberHeart such Update at least ninety (90) days before commercial
shipment of such Update to a customer that is using the CyberHeart Product.  If:
(a) an Update is installed on a CyberKnife System for a customer that is using
the CyberHeart Product; (b) as a result of such Update the CyberHeart Product
that previously was compatible with the CyberKnife System no longer is
compatible; (c) Accuray has not delivered such Update to CyberHeart at least
ninety (90) days prior to the commercial shipment of such Update to a customer;
and (d) CyberHeart requests Accuray in writing to restore the CyberHeart Product
to full compatibility, then Accuray shall cure any such failure to deliver and
corresponding breach by restoring the CyberHeart Product to full compatibility
with such customer’s CyberKnife System within five (5) days from receipt by
Accuray of such written request from CyberHeart.  Failure by Accuray to make
such delivery twice in a calendar year will be considered a material breach of
this Agreement under Section 7.2, without limiting either Party’s rights under
Section 7.2.  For avoidance of doubt, although Accuray has certain obligations,
subject to the provisions of this Article 3, to have the Interface Technology on
future versions of CyberKnife Systems be compatible with the CyberHeart Product,
Accuray shall not be obligated (but may, in its sole discretion, agree): (x) to
change the Interface Technology to cause it to be compatible with any CyberHeart
Product if the incompatibility is due to changes made by CyberHeart to such
CyberHeart Product without the approval of Accuray, and (y) to provide or make
available to CyberHeart, or cause any CyberHeart Product to be compatible with,
any new fuctionalities added to such future versions of CyberKnife Systems
beyond the version commercially available as of the Effective Date, so long as
any such new functionality does not affect the compatibility of the CyberHeart
Product with the CyberKnife System.

 

4.                                                                                      
CLINICAL TRIALS AND REGULATORY MATTERS.

 

4.1.                              Accuray Pre-Clinical Studies and Clinical
Trials.  As between the Parties, Accuray shall be solely responsible, at its
expense, for any and all pre-clinical studies and clinical trials, and have the
exclusive right to communicate with Regulatory Agencies and seek and obtain
Regulatory Approvals, with respect to CyberKnife Systems in the Accuray Field in
any and all jurisdictions.

 

4.2.                              CyberHeart Pre-Clinical Studies and Clinical
Trials.  CyberHeart shall be responsible, at its expense, for any and all
pre-clinical studies and clinical trials, and have the exclusive right to
communicate with Regulatory Agencies and seek and obtain Regulatory Approvals,
with respect to CyberHeart Products in the CyberHeart Field in any and all
jurisdictions.  CyberHeart agrees that it shall keep Accuray reasonably informed
regarding its pre-clinical studies and clinical trials of such CyberHeart
Products.  CyberHeart also shall design and conduct pre-clinical studies and
clinical trials for CyberHeart Products considering feedback

 

8

--------------------------------------------------------------------------------


 

and information provided by Accuray.  CyberHeart may enter into an agreement
with an Accuray customer for pre-clinical or clinical studies; provided,
however, that any activities between CyberHeart and such customer will not
negatively impact any revenue of Accuray under its shared ownership or placement
programs for its CyberKnife System.

 

4.2.1.                                             CyberKnife System Access.
Subject to the provisions of Section 4.2.2, Accuray shall make available to
CyberHeart, at no charge, a CyberKnife System for use in pre-clinical research
and development.  Access under this Section 4.2.1 shall made by Accuray: 
(i) within twenty-one (21) working days of the date of a Notice of Access by
CyberHeart; (ii) at a mutually agreed site; and (iii) for a duration reasonably
related to such research, and development.  The “Notice of Access” shall
include, at a minimum:  (a) the date on which availability of a CyberKnife
System is required by CyberHeart, but in no event less than ten (10) working
days from the date of such Notice of Access; (b) designation of at least one
access location preferred or requested by CyberHeart, which location is not
binding upon Accuray but which shall be given priority consideration by Accuray;
and (c) requested dates and hours of availability to the CyberKnife System,
which dates and hours will be limited to a reasonable number of weekends and the
evening hours (i.e., 16:00 - 8:00), not to exceed forty (40) hours per quarter
spread reasonably throughout the quarter, unless otherwise mutually agreed. 
Failure to include items (b) and (c) shall not defeat the Notice of Access under
this Section 4.2.1, but reasonable terms will be inserted therefor. The parties
acknowledge that access to a CyberKnife System pursuant to this Section 4.2.1 is
a material term of this Agreement and that a breach by Accuray may have adverse
consequences to CyberHeart.

 

4.2.2.                                             Access and Forecast.  Each
CyberHeart employee, consultant, or other representative who has access to a
CyberKnife System shall be appropriately trained in radiation safety and shall
be accompanied at the facility by an Accuray escort.  At the end of any session
using a CyberKnife System, CyberHeart shall return the CyberKnife System to the
condition in which it was first made available to CyberHeart, subject to
reasonable wear.  Prior to the first day of each month during the Term,
CyberHeart shall provide to Accuray a non-binding rolling three-month forecast
of CyberHeart’s requirements for access to a CyberKnife System pursuant to this
Section 4.2.1.

 

4.2.3.                                             Additional Requirements for
CyberKnife System.  If CyberHeart reasonably determines that it requires
additional access to and use of a CyberKnife System beyond that which Accuray is
obligated to provide pursuant to this Section 4.2, then CyberHeart shall notify
Accuray of such requirement, and Accuray and CyberHeart will negotiate in good
faith an arrangement to provide a dedicated CyberKnife System for CyberHeart’s
use at a facility that arranged by CyberHeart.  Such arrangement shall be on
commercially reasonable terms.

 

4.2.4.                                             Animal Studies.  No
CyberKnife System shall be made available for animal studies by CyberHeart at a
facility owned, controlled, or used by Accuray, or to which Accuray has access
or rights to use (“Accuray Facility”).  The Parties acknowledge that CyberHeart
is free to continue to use a CyberKnife System under any agreement in effect as
of the date hereof and to negotiate access to any CyberKnife System located at a
facility that is not an Accuray Facility for the purpose of conducting animal
studies and Accuray agrees to provide reasonable support and not to object to
any arrangements made by CyberHeart with a third party for such access.

 

9

--------------------------------------------------------------------------------


 

4.3.                            Regulatory Matters.  CyberHeart shall have the
exclusive right to prepare, file, prosecute, and maintain all Regulatory Filings
necessary for commercialization of any CyberHeart Product.  Accuray shall have
the exclusive right to prepare, file, prosecute, and maintain all Regulatory
Filings necessary for commercialization of any CyberKnife System in the Accuray
Field.  Each Party shall provide reasonable assistance to the other Party in
such efforts, including without limitation, at no charge, allowing the other
Party to reference such Party’s own Regulatory Filings or incorporate sections
of such Party’s Regulatory Filings with the other Party’s Regulatory Filings,
provided, however, that each Party shall provide the other with copies of all
correspondence with FDA and other Regulatory Agencies, in advance, where
possible; provided, further, that each Party shall have the right to comment in
a timely fashion on any Regulatory Filings where such Party’s own Regulatory
Filings are referenced or incorporated with the other’s Regulatory Filings.

 

5.                                                                                     
PAYMENTS, AUDITS, REASONABLE EFFORTS.

 

5.1.                            Royalty Payment.  Within thirty (30) days after
the end of each calendar quarter, CyberHeart shall pay a royalty to Accuray
equal to the sum of (a) {*****} recognized by CyberHeart and its Affiliates, in
accordance with the accounting policies of CyberHeart and its Affiliates (as
applicable) and generally accepted accounting principles, from the sale, lease,
license, use or other distribution of CyberHeart Product, CyberHeart Software,
CyberHeart Upgrades, CyberHeart Probe Consumables and CyberHeart Technology, in
each case relating to a CyberKnife System, plus (b) {*****} recognized by
CyberHeart and its Affiliates, in accordance with the accounting policies of
CyberHeart and its Affiliates (as applicable) and generally accepted accounting
principles, from the sale, lease, license, use or other distribution of
CyberHeart Product, CyberHeart Software, CyberHeart Upgrades, CyberHeart Probe
Consumables and CyberHeart Technology, in each case relating to a radiation
system other than a CyberKnife System (each item described in either clause
(a) or (b) above, a “CyberHeart Royalty Bearing Product”).  For purposes of this
Section 5.1, “CyberHeart Probe Consumables” means components of the CyberHeart
Probe that are separately priced, sold, and invoiced by CyberHeart.  All
payments under this Section 5.1 shall be collected in compliance with all
federal fraud and abuse laws.

 

5.2.                            Bundled Products.  In the event that a
CyberHeart Royalty-Bearing Product is sold in a combination package or bundled
by or on behalf of CyberHeart or any Affiliate thereof with any other products
or systems (including without limitation, as a component of a system in which
other components or products are integrated), then the CyberHeart {*****}, for
purposes of determining royalty under Section 5.1, shall be calculated by
{*****}.  In the event that {*****}, then {*****}, as determined by CyberHeart
in good faith, shall be used in place of {*****}.  For example, if CyberHeart
sells for {*****} a CyberHeart Product with a {*****} and another product with a
{*****}, the CyberHeart {*****} for purposes of the royalty payable under
Section 5.1 would be determined by {*****}.

 

5.3.                            Foreign Sales.  For purposes of computing
royalty payments under Section 5.1 based on transactions made in a currency
other than United States dollars, royalty payments will be determined in the
foreign funds for the country in which the CyberHeart Royalty-Bearing Products
are sold, leased, licensed, used or otherwise provided and then

 

10

--------------------------------------------------------------------------------


 

converted into equivalent United States dollars at the rate of exchange for
selling funds as published by the Wall Street Journal (U.S., Western Edition)
for the last business day of each quarter.

 

5.4.                            Right to Sell.  The Parties agree and understand
that this Agreement is intended to enable CyberHeart to sell CyberHeart
Products.  In addition to other rights retained by Accuray under this Agreement,
Accuray shall retain the sole and exclusive right under its Intellectual
Property Rights to market and sell, install, and service CyberKnife Systems.

 

5.5.                            Audit Rights.

 

5.5.1.                  Accuray Audits.  CyberHeart shall keep or cause to be
kept such records as are required to determine, in a manner consistent with
Generally Accepted Accounting Principles (GAAP) and this Agreement, the sums due
under this Agreement, including, but not limited to, sales, leases, licenses or
other distribution of CyberHeart Products, CyberHeart Upgrades, CyberHeart
Consumables and CyberHeart Software.  At the request (and expense) of Accuray,
CyberHeart and its Affiliates and sublicensees shall permit an independent
certified public accountant appointed by Accuray and reasonably acceptable to
CyberHeart, at reasonable times and upon reasonable notice, to examine only
those records as may be necessary to determine, with respect to any calendar
year ending not more than three (3) calendar years prior to the beginning of the
calendar year in which such audit occurs, for records to be kept as provided in
this Section 5.5.1 prior to Accuray’s request, the correctness or completeness
of any report or payment made under this Agreement.  Results of any such
examination shall be: (a) limited to information relating to CyberHeart
Products; (b) made available to both Parties, and (c) deemed the Confidential
Information of CyberHeart subject to Article 10.  Accuray shall bear the full
cost of the performance of any such audit, unless such audit discloses a
variance to the detriment of Accuray of more than five percent (5%) of the
amount of the original report, royalty or payment calculation.  In such case,
CyberHeart shall bear the full cost of the performance of such audit.

 

5.6.                            Payment Terms.  All amounts paid hereunder shall
be in U.S. dollars.  CyberHeart shall pay all amounts that have become due and
payable hereunder within thirty (30) days of each calendar quarter, consistent
with Section 5.1.  If CyberHeart fails to make any payment required under this
Agreement within thirty (30) days after the date on which such payment becomes
due and payable, then Accuray may, at its option and sole discretion and in
addition to any other remedies it may have at law or equity, assess a late fee
in the amount equal to one percent (1%) of the unpaid balance for each month
after payment is due until the invoice is paid in full, or if less, the maximum
allowable by law.  For purposes of clarity, failure to make any payment when due
pursuant to the terms of this Agreement shall constitute a material breach of
this Agreement under Section 7.2, without limiting Accuray’s rights under
Section 7.2 or otherwise.

 

5.7.                            Sole Remuneration.  The payments set out in this
Section 5 represent Accuray’s sole remuneration for all rights and licenses
granted under this Agreement.

 

5.8.                            Reasonable Commercial Efforts.  Each Party shall
use Reasonable Commercial Efforts to operate in good standing with local, state,
and federal government

 

11

--------------------------------------------------------------------------------


 

agencies, including without limitation the FDA, and will not knowingly
materially violate any local, state, or federal law or knowingly continue any
such violation previously unknown that as a consequence of such violation, may
harm the goodwill and reputation of the other Party.

 

5.9.                            Taxes.  Each Party shall bear its respective tax
obligations arising out of this Agreement.

 

6.                                                                                     
INTELLECTUAL PROPERTY OWNERSHIP.

 

6.1.                           Ownership.   Each Party shall retain and own all
right, title, and interest in and to all Intellectual Property Rights conceived
or created solely by such Party.  The Parties shall jointly own all right,
title, and interest in and to all Intellectual Property Rights conceived or
created jointly by the Parties, and neither Party shall have any duty to account
or obtain the consent of the other Party in order to exploit or license such
Intellectual Property Rights. Inventorship and authorship of any invention or
work of authorship conceived or created by either Party, or jointly by the
Parties, shall follow the rules of the U.S. Patent and Trademark Office and the
laws of the United States (without reference to any conflict of law principles).

 

6.2.                            Notification.  Each Party shall promptly notify
the other Party in writing (and provide a reasonable description) of any
suspected infringement or misappropriation by a third party of any Intellectual
Property Rights owned by Accuray or Intellectual Property Rights owned by
CyberHeart (a “Third-Party Infringement”), of which it becomes aware.  The
obligations under this Section 6.2 do not create any affirmative obligation on
the part of one Party to police, review, or otherwise investigate any potential
Third Party Infringement.

 

7.                                                                                     
TERM AND TERMINATION.

 

7.1.                            Term.  This Agreement shall become effective on
the Effective Date and shall remain in effect for a period of fifteen (15) years
thereafter. This Agreement shall automatically renew for additional five
(5) year terms at the end of each term thereafter.  Either Party may elect not
to renew by providing written notice to the other Party no later than
twenty-four (24) months prior to the end of the initial Term or the end of any
then-current renewal term.  This Agreement shall not otherwise be terminated,
except in accordance with Section 7.2, Section 7.3, or Section 7.4.  The initial
15-year term and any renewal term are referred to herein as the “Term”.

 

7.1.1                     Termination of Prior Agreement.  The Parties agree and
acknowledge that on the Effective Date of this Agreement the Prior Agreement
shall immediately be terminated, and that this Agreement cancels and replaces
the Prior Agreement.

 

7.2.                            Termination for Cause.  In the event of a
material breach of this Agreement, including, without limitation material breach
of Article 3, Sections 4.2.1, and  Section 5.6, the non-breaching Party shall be
entitled to terminate this Agreement by written notice to the breaching Party,
if such breach is not cured within thirty (30) days after written notice is
given by the non-breaching Party to the breaching Party specifying the breach.

 

12

--------------------------------------------------------------------------------


 

7.3.                            Termination for Convenience by CyberHeart.
CyberHeart shall have the right to terminate this Agreement, in whole or in
part, for convenience upon thirty (30) days prior written notice to Accuray.

 

7.4.                            Effect of Termination or Expiration.

 

7.4.1.                  Generally. In the event of termination of this Agreement
by either Party pursuant to Section 7.2, Section 7.3, Section 7.4, or expiration
of this Agreement pursuant to Section 7.1, all rights and licenses granted by
one Party to the other pursuant to Article 2 as of the effective date of
termination hereunder, shall continue in full force and effect, provided that:

 

7.4.1.1.        no rights of, or licenses to, CyberHeart shall survive, or have
further force or effect, if the Agreement is terminated by CyberHeart under
Section 7.3; and

 

7.4.1.2.        no rights of, or licenses to, CyberHeart shall survive, or have
further force or effect, if the Agreement is terminated by Accuray under
Section 7.2.

 

7.4.2                     Subject to Section 7.4.1, if the Agreement is
terminated by Accuray, CyberHeart’s licenses under Article 2, to the extent any
such rights survive, shall not include any license to any Interface Technology
(or any Intellectual Property Rights) that are conceived or created by Accuray
after the effective date of such termination.

 

7.4.3                     In addition, each Party shall be entitled to retain,
and shall be deemed to have a right and license to continue to use and disclose
in accordance with this Agreement, to the same extent then existing, any
Confidential Information of the other Party disclosed during the Term to the
extent such Party’s rights and licenses under the Interface Technology survive.
Upon each Party’s decision to terminate use and disclosure of such Confidential
Information of the other Party, such Party shall return, or at the instruction
of the disclosing Party, destroy, the disclosing Party’s retained Confidential
Information;

 

7.4.4       For avoidance of doubt, no termination or expiration of this
Agreement shall be deemed to terminate or otherwise extinguish any rights of any
customers of a CyberKnife System under their then-current contracts for use of
such CyberKnife System, and no termination or expiration of this Agreement shall
terminate or otherwise affect or extinguish the rights or licenses of any
customer for any CyberHeart Products.  If a customer of a CyberHeart Product
materially breaches its user agreement with CyberHeart, or any agreement with
Accuray related to such CyberHeart Product, through no fault of CyberHeart,
whether by inducement or otherwise, then any licenses to CyberHeart under this
Agreement shall not be extinguished due to such customer breach;

 

7.4.5                     No termination by any Party or the expiration of this
Agreement shall relieve either Party of any liability accrued hereunder prior to
its termination.

 

7.5                               Survival.  The following provisions shall
survive any termination or expiration of this Agreement:  (i) Articles 1, and 5
(solely for (a) amounts owed with respect to the Term but not paid and
(b) amounts payable by CyberHeart to Accuray pursuant to clause (b)

 

13

--------------------------------------------------------------------------------


 

of Section 5.1 following the Term), 6, 8, 9, 10, 12, and 13; (ii) Sections 4.1,
4.2 (but not 4.2.1, 4.2.2 and 4.2.3), 4.3, 7.4, 7.5, 11.1 (but only to the
extent licenses under Article 2 survive pursuant to Section 7.4), 11.2, 11.3,
11.4, 11.5, and 11.6; and (iii) clause (b) of Section 5.1. Except as set forth
in Sections 7.4 and 7.5, all other terms and conditions of this Agreement shall
terminate and have no further force or effect, upon any termination or
expiration of this Agreement.

 

8.                                                                                     
BANKRUPTCY.

 

All rights and licenses granted to each Party pursuant to this Agreement are,
and shall otherwise be deemed to be, for purposes of Section 365(n) of Title 11
of the U.S. Code (the “Bankruptcy Code”), licenses to rights of “intellectual
property” as such term is used thereunder.  Notwithstanding any provision
contained herein to the contrary, if either Party is under any proceeding under
the Bankruptcy Code and the trustee in bankruptcy of such Party, or such Party
as a debtor in possession, rightfully elects to reject this Agreement, the other
may, pursuant to Sections 365(n)(1) and (2) of the Bankruptcy Code, retain any
and all of their respective rights hereunder, to the maximum extent permitted by
law, subject to making the payments specified herein, if any.

 

9.                                                                                     
LIMITATION OF LIABILITY.

 

EXCEPT FOR EITHER PARTY’S BREACH OF THE REPRESENTATIONS AND WARRANTIES UNDER
SECTION 11.1, OR BREACH OF CONFIDENTIALITY OBLIGATIONS UNDER SECTION 10, IN NO
EVENT SHALL EITHER PARTY HAVE ANY LIABILITY FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES, HOWEVER CAUSED, AND ON
ANY THEORY OF LIABILITY, WHETHER FOR BREACH OF CONTRACT, TORT (INCLUDING WITHOUT
LIMITATION NEGLIGENCE) OR OTHERWISE, ARISING OUT OF OR RELATED TO THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION LOSS OF ANTICIPATED PROFITS, EVEN IF
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING
THIS ARTICLE 9, NOTHING IN THIS AGREEMENT SHALL EXCLUDE LIABILITY TO THE EXTENT
THAT SUCH LIABILITY MAY NOT BE EXCLUDED OR LIMITED BY APPLICABLE LAW.

 

10.                                                                              
CONFIDENTIALITY.

 

10.1.                     Confidential Information.  “Confidential Information”
shall mean any trade secrets, confidential data or other confidential
information that is disclosed by one Party (“Disclosing Party”) to the other
Party (“Receiving Party”), which: (i) if disclosed in writing, is marked
“Confidential,” “Proprietary,” or in some other manner to indicate its
confidential nature; (ii) if disclosed orally, is designated as confidential at
the time of disclosure and confirmed in writing as confidential within thirty
(30) days after its oral disclosure, which confirmation is marked in a manner to
indicate its confidential nature and delivered to the Receiving Party within
such thirty (30) day period; or (iii) given the contents thereof or
circumstances

 

14

--------------------------------------------------------------------------------


 

surrounding its disclosure, would reasonably be considered by an objective third
party to be the other Party’s Confidential Information.

 

10.2.                     Exclusions.  Notwithstanding the foregoing,
Confidential Information shall not include any information which the Receiving
Party can establish: (i) was publicly known or made available in the public
domain prior to the time of disclosure by the Disclosing Party; (ii) becomes
publicly known or made available after disclosure to the Receiving Party through
no action or inaction of the Receiving Party; (iii) is in the possession of the
Receiving Party, without confidentiality restrictions, at the time of disclosure
by the Disclosing Party as shown by the Receiving Party’s files and records
immediately prior to the time of disclosure; (iv) disclosed to the Receiving
Party without restriction by a third party who had a right to disclose and was
not under an obligation of confidence to the Disclosing Party; or (v) is
independently developed by the Receiving Party without use of or reference to
the Confidential Information of the Disclosing Party.

 

10.3.                     Non-Use and Non-Disclosure.  Each Party agrees to use
the Confidential Information of the other Party solely for the purposes of
exercising its rights or performing its obligations under this Agreement.  Each
Party further agrees not to disclose any Confidential Information of the other
Party to any third parties other than those third parties who are bound, prior
to receiving any Confidential Information, by confidentiality obligations at
least as protective as those in this Agreement.

 

10.4.                     Maintenance of Confidentiality.  Each Party agrees
that it shall take reasonable measures to protect the secrecy of and avoid
unauthorized disclosure and unauthorized use of the Confidential Information of
the other Party.  Without limiting the foregoing, each Party shall take at least
those measures that such Party takes to protect its own confidential information
of a similar nature, but in no event less than reasonable measures.  Each Party
shall reproduce the other Party’s proprietary rights notices on all copies, in
the same manner in which such notices were set forth in or on the original. 
Each Party shall immediately notify the other Party in the event of any
unauthorized use or disclosure of the Confidential Information of the Disclosing
Party.

 

10.5.                     Non-Disclosure of Terms.  Each Party agrees not to
disclose to any third party the terms of this Agreement (including without
limitation all Exhibits) without the prior written consent of the other Party,
except to such Party’s attorneys, advisors, investors, potential investors, and
others on a need to know basis under circumstances that reasonably ensure the
confidentiality thereof, or in connection with financing activities, securities
filings, mergers, acquisitions, or the like.

 

10.6.                     Permitted Disclosures.  Nothing in this Agreement
shall be deemed to prohibit the Receiving Party from disclosing any Confidential
Information to the extent: (i) required by law; or (ii) pursuant to the written
consent of the Disclosing Party; provided, however, that in the event of such
requirement, prior to disclosing any Confidential Information, the Receiving
Party shall notify the Disclosing Party of the scope and source of such legal
requirement and shall, to the extent reasonably possible, give the Disclosing
Party the opportunity to challenge the need to disclose and/or limit the scope
of disclosed information.

 

15

--------------------------------------------------------------------------------


 

11.                                                                              
REPRESENTATIONS, WARRANTIES, INDEMNIFICATION, AND INSURANCE.

 

11.1.                     Representations and Warranties.

 

11.1.1.           General.  Each Party hereby represents and warrants that it
has the full right and authority to enter into this Agreement; that the
consummation of the transactions contemplated hereunder do not violate or breach
the terms of any other agreement with any third party; and it has not previously
made, and during the Term shall not make, any commitment or grant or
authorization of rights which are in conflict in any material way with the
rights, licenses, or exclusivity granted to the other Party herein.

 

11.1.2              Intellectual Property Rights.  Accuray hereby represents and
warrants that:  (i) it is the sole and exclusive owner of Interface Technology,
and has the right with respect thereto to grant the rights and licenses thereto
to CyberHeart as set forth herein; (ii) upon execution of this Agreement, to its
actual knowledge, the rights and licenses granted by Accuray to CyberHeart in
this Agreement shall be fully valid and enforceable in accordance with their
terms, including without limitation with respect to Accuray Intellectual
Property Rights granted hereunder; (iii) is not aware of any Intellectual
Property Rights, that are necessary or useful for CyberHeart Products in the
CyberHeart Field for operation on the CyberKnife System that are owned by
Accuary, its Affiliates, or other licensees of the Interface Software that are
not licensed to CyberHeart under this Agreement.

 

11.2.                     Accuray Indemnification.

 

11.2.1.           Scope.  Accuray shall:  (i) at its sole option and expense,
defend CyberHeart, its Affiliates, and their respective agents, employees, and
officers (each, a “CyberHeart Indemnitee”) against, or settle, any suit,
complaint, demand, or action by a third party ( a “CyberHeart Suit”) against any
CyberHeart Indemnitee arising out of: (a) a claim by a third party that the use,
disclosure or other exploitation by or under authority of either Party of the
Interface Technology delivered by Accuray hereunder (including without
limitation as part of any CyberHeart Product) violates, infringes, or otherwise
misappropriates the Intellectual Property Rights of a third party (an “Accuray
Infringement Claim”); (b) any breach of its representations and warranties under
Section 11.1; (c) the acts or omissions of any Affiliate or Subcontractor used
to exercise Accuray’s rights or fulfill its obligations hereunder or any
negligent or reckless acts or omissions, or willful misconduct, of Accuray or
its Affiliates; (d) any malfunction of a CyberKnife System or Interface
Technology or failure of any such item to perform in accordance with its
published specifications, or any CyberKnife System, or Interface Technology that
is the proximate cause of any CyberHeart Product or CyberHeart Software
malfunction or non-performance in accordance with its specifications where such
CyberHeart Product or Software malfunction or non-performance is a proximate
cause of an injury to the third party ((b), (c), and (d) referred to as an
“Accuray General Claim,” and, together with an Accuray Infringement Claim, each
an “Accuray Claim”); and (ii) indemnify each CyberHeart Indemnitee against any
and all damages, cost, expenses, losses, and liabilities, including without
limitation reasonable attorneys’ fees, which are awarded in connection with, or
which are included in any settlement amounts of, any such Accuray Claim;
provided, however, that Accuray indemnification obligations shall not apply to
the extent that: (1) such Accuray Claim

 

16

--------------------------------------------------------------------------------


 

arises out of any breach by CyberHeart of any of its representations,
warranties, or covenants in this Agreement; or (2) such Accuray Claim arises out
of the negligence, recklessness or willful misconduct of CyberHeart or its
Affiliate.

 

11.2.2.           Requirements.  Accuray’s indemnity obligations above shall be
relieved to the extent that CyberHeart fails to: (i) give Accuray written notice
of the CyberHeart Suit and such failure prejudices Accuray’s ability to defend
the Accuray Claim; or (ii) provide Accuray, at Accuray’s expense, with necessary
information, cooperation, and assistance in connection with such Accuray Claim. 
CyberHeart shall have the right to participate, at its option and at its own
expense, in any such Accuray Claim.  No settlement of an Accuray Infringement
Claim that involves a remedy other than payment of money by Accuray shall be
agreed to and entered into without the consent of CyberHeart, whose consent
shall not be unreasonably withheld or delayed.  Accuray shall not be responsible
under this Section 11.2 for any cost, expenses, or settlements incurred without
Accuray’s prior written consent, such consent not to be unreasonably withheld or
delayed.

 

11.2.3.           IP Remedies.  Without limiting the indemnification obligation
set forth in Section 11.2.1, if it is determined, or if Accuray reasonably
believes, that any Interface Technology, or any portion thereof, infringes any
third party Intellectual Property Rights, then Accuray shall, at its option and
expense:  (i) procure for CyberHeart the right to continue using such Interface
Technology, or portion thereof, in accordance with this Agreement; (ii) replace
the Interface Technology or portion thereof with a substantially similar
non-infringing alternative; or (iii) modify such Interface Technology with an at
least functionally equivalent modification so that CyberHeart’s licensed use
hereunder becomes non-infringing.

 

11.2.4.           Exclusions.  Accuray shall have no liability under
Section 11.2.1 for any Accuray Claim to the extent the Accuray Claim is solely
and exclusively based on: (i) any Technology developed by CyberHeart, and not by
Accuray or its Affiliates; or (ii) any portion of any Technology developed by
CyberHeart, and not by Accuray or its Affiliates, that is not based on, and
which does not incorporate, any Interface Technology, or any portion thereof.

 

11.3.                     CyberHeart Indemnification.

 

11.3.1.           Scope.  CyberHeart shall:  (i) at its sole option and expense,
defend Accuray, its Affiliates, and their respective agents, employees, and
officers (each an “Accuray Indemnitee”) against, or settle, any suit, complaint,
demand, or action by a third party (an “Accuray Suit”) against any Accuray
Indemnitee arising out of: (a) a claim by a third party that any Technology
conceived or created by CyberHeart, and not Interface Technology conceived or
created by Accuray or its Affiliates, or any portion of any such Technology not
based on, and which does not incorporate any Interface Technology, as delivered
to Accuray hereunder violates, infringes or otherwise misappropriates the
Intellectual Property Rights of a third party (“CyberHeart Infringement Claim”);
(b) the disclosure, use, or exploitation of any Interface Technology outside of
the CyberHeart Field by CyberHeart or any party receiving rights thereunder
directly or indirectly from CyberHeart; (c) any use of a CyberHeart Product in
the CyberHeart Field; (d) any malfunction of a CyberHeart Product, CyberHeart
Software or CyberHeart Technology or failure of any such item to perform in
accordance with its published specifications, or any CyberHeart Product,
CyberHeart Software or CyberHeart Technology that

 

17

--------------------------------------------------------------------------------


 

is the proximate cause of a CyberKnife System malfunction or non-performance in
accordance with its specifications where such CyberKnife System malfunction or
non-performance is a proximate cause of an injury to the third party; or (e) any
breach of its representations and warranties under Section 11.1 or the
negligence, recklessness, or willful misconduct of CyberHeart or its Affiliate
(each of (a), (b), (c), (d) and (e), a “CyberHeart Claim”); and (ii) indemnify
each Accuray Indemnitee against any and all damages, cost, expenses, losses, and
liabilities, including without limitation reasonable attorneys’ fees, which are
awarded in connection with, or which are included in any settlement amounts of,
any such CyberHeart Claim; provided, however, that CyberHeart’s indemnification
obligations shall not apply to the extent that: (1) such CyberHeart Claim arises
out of any breach by Accuray of any of its representations, warranties, or
covenants in this Agreement; or (2) such CyberHeart Claim arises out of the
negligence, recklessness or willful misconduct of Accuray, its Affiliates, or
otherwise out of the acts or omissions of Affiliates and contractors for which
Accuray is responsible in Section 11.1.

 

11.3.2.           Requirements.  CyberHeart’s indemnity obligations above shall
be relieved to the extent that any Accuray Indemnitee fails to: (i) give
CyberHeart written notice of an Accuray Suit and such failure prejudices
CyberHeart’s ability to defend the CyberHeart Claim; or (ii) provide CyberHeart,
at CyberHeart’s expense, with information, cooperation, and assistance in
connection with such CyberHeart Claim.  Any Accuray Indemnitee shall have the
right to participate, at its option and at its own expense, in any such
CyberHeart Claim.  No settlement of a CyberHeart Infringement Claim that
involves a remedy other than payment of money by CyberHeart shall be agreed to
and entered into without the consent of Accuray, whose consent shall not be
unreasonably withheld or delayed.  CyberHeart shall not be responsible under
this Section 11.3 for any cost, expenses, or settlements incurred without
CyberHeart’s prior written consent, such consent not to be unreasonably withheld
or delayed.

 

11.3.3.           IP Remedies.  Without limiting the indemnification obligation
set forth in Section 11.3, if it is determined, or if CyberHeart reasonably
believes, that any CyberHeart Technology, or any portion thereof, infringes any
third party Intellectual Property Rights, then CyberHeart shall have the right,
at its option and expense to modify such CyberHeart Technology with an at least
functionally equivalent modification so that Accuray’s licensed use hereunder is
non-infringing.

 

11.3.4.           Exclusions.  CyberHeart shall have no liability under
Section 11.3 for any CyberHeart Claim to the extent that the CyberHeart Claim is
solely and exclusively based on: (i) any portion of any Technology to the extent
conceived or created by or on behalf of Accuray or its Affiliates and not by
CyberHeart or its Affiliates; or (ii) any portion of any Technology invented by
Accuray or its Affiliates, and not by CyberHeart or its Affiliates, that is not
based on, and which does not incorporate, any CyberHeart Technology, or any
portion thereof.

 

11.4.                     SOLE REMEDY.  SECTIONS 11.2 AND 11.3 STATE EACH
PARTY’S SOLE AND EXCLUSIVE OBLIGATION AND EACH PARTY’S SOLE AND EXCLUSIVE REMEDY
FOR ANY ACCURAY CLAIMS THAT ARE THE SUBJECT OF SECTION 11.2 OR ANY CYBERHEART
CLAIMS THAT ARE THE SUBJECT OF SECTION 11.3.

 

18

--------------------------------------------------------------------------------


 

11.5.                     Insurance.  CyberHeart shall procure and maintain
insurance, including without limitation product liability and other appropriate
insurance, adequate to cover its obligations hereunder in a manner which is
consistent with normal business practices of prudent companies similarly
situated at all times during which any CyberHeart Product is being clinically
tested in human subjects or commercially distributed or sold. For clarity, such
insurance shall not be construed to create a limit of CyberHeart’s liability
with respect to its indemnification obligations under this Article 11. 
CyberHeart shall provide Accuray with written evidence of such insurance upon
request.  CyberHeart shall provide Accuray with written notice at least thirty
(30) days prior to the cancellation, non-renewal or material change in such
insurance or self-insurance which materially adversely affects the rights of
Accuray hereunder.

 

11.6.                     WARRANTY DISCLAIMER. EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATIONS, WARRANTIES OR CONDITIONS, EXPRESS OR IMPLIED, BY STATUTE, OR
OTHERWISE, IN CONNECTION WITH THIS AGREEMENT, AND EACH PARTY SPECIFICALLY
DISCLAIMS ALL OTHER REPRESENTATIONS AND WARRANTIES, INCLUDING WITHOUT LIMITATION
ALL IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, AND
NONINFRINGEMENT.

 

12.                                                                              
DISPUTE RESOLUTION.

 

12.1                        Prior to the initiation by either Party of any
arbitration or other proceeding, any dispute between the Parties regarding
interpretation of or breach of a term or condition of this Agreement shall first
be discussed between the Chief Executive Officers of each of the Parties in good
faith in an effort to achieve a reasonable resolution.  If the dispute is not
resolved by the CEO’s within fifteen (15) days after either Party notified the
other in writing of such dispute and desire to seek dispute resolution, then
each Party shall have the right to have the matter resolved in accordance with
Section 12.2.

 

12.2                        With respect to disputes regarding interpretation of
or breach of a term or condition of this Agreement only, either Party may seek
to resolve the dispute through binding arbitration in accordance with the
Rules of Arbitration of the American Arbitration Association (“AAA”) by one
(1) arbitrator jointly selected by the Parties and qualified to settle disputes
in the medical device industry and appointed in accordance with such rules and
applying a Reasonable Commercial Efforts standard.  If the arbitrator has not
been agreed upon by the parties within ten (10) business days after either
Party’s request for arbitration, the arbitrator shall be selected in accordance
with the Rules of the AAA (or if the Rules to not provide selection procedures,
by the chief executive of the AAA located in New York).  The place of
arbitration shall be Santa Clara County, California.  Any decision by the
arbitrator shall be final and binding upon the Parties and may be entered as a
final judgment in any court of competent jurisdiction.  The costs of such
arbitration shall be shared equally by the Parties, and each Party shall bear
its own expenses in connection with the arbitration.

 

19

--------------------------------------------------------------------------------


 

13.                                                                              
GENERAL PROVISIONS.

 

13.1.                     Notices.  All notices called for under this Agreement
shall be made in writing and shall be sent by personal delivery, reputable
overnight courier service, or registered or certified mail, return receipt
requested, addressed to the other Party at the address set forth in the first
paragraph of this Agreement. The date of such notice shall be deemed to be the
day it is delivered, if hand delivered, or five (5) days after deposit, if
mailed.

 

13.2.                     Assignment.  This Agreement, and the rights and
obligations hereunder, shall not be assigned or transferred in whole by either
Party without the prior written consent of the other Party, which consent shall
not be unreasonably withheld, provided that either Party may assign this
agreement in whole to any Affiliate or to any successor in interest to all or
substantially all of the business or assets of such Party to which this
Agreement pertains, whether by operation of law, merger, purchase, or
otherwise.  Any attempted assignment in violation of the foregoing shall be null
and void and of no effect.  Subject to the foregoing, this Agreement shall be
binding and inure to the benefit of the respective Parties and their successors
and permitted assigns, and the name of the Party appearing herein shall be
deemed to change to the names of such Party’s successors and permitted assigns
upon such a transfer.

 

13.3.                     Non-Solicitation.   Neither Party shall solicit during
the Term any of the employees of the other Party to this Agreement without the
prior consent of the President or Chief Executive Officer of the other Party. 
Notwithstanding anything in this Section 13.3 to the contrary, the Parties
hereby acknowledge and agree that each Party shall not be restricted from hiring
any employee of the other Party if such employee seeks employment and was not
initially solicited or induced.

 

13.4.                     Governing Law.  This Agreement shall be governed by,
and construed and interpreted in accordance with, the laws of the State of
California, without reference to any principles of conflicts of law that would
result in the application of the laws of any State other than the State of
California.  Except as set forth in Article 12, any and all disputes arising
under or in connection with this Agreement shall be submitted exclusively in the
state or federal courts located in Santa Clara County, California, the personal
jurisdiction of which each of the Parties hereby irrevocably submits.

 

13.5.                     Severability.  If any term of this Agreement is held
to be invalid or unenforceable for any reason, the remainder of the provisions
shall continue in full force and effect, and the Parties shall substitute a
valid provision with the same intent and economic effect as nearly as possible.

 

13.6.                     Non-Waiver.  The failure of either Party at any time
to require performance by the other Party of any provision hereof shall not
affect in any way, or act as a waiver of, the right to require the other Party
to perform in accordance with this Agreement at any other time, nor shall the
waiver of either Party of a breach of a provision of this Agreement be held or
taken to be a waiver of the provision itself.

 

13.7.                     Relationship of Parties.  Nothing in this Agreement
shall be construed to create a relationship of employer and employee, principal
and agent, joint venture, partnership or

 

20

--------------------------------------------------------------------------------


 

association between the Parties, and neither Party shall have the power to
obligate or bind the other in any manner whatsoever.

 

13.8.                     Interpretation.  This Agreement is to be deemed to
have been drafted jointly by the Parties and any uncertainty or ambiguity shall
not be construed for or against either Party based on attribution of drafting to
either Party.  The captions and headings to this Agreement are for convenience
only, and are to be of no force or effect in construing or interpreting any of
the provisions of this Agreement.  Unless specified to the contrary, references
to Articles, Sections or Exhibits mean the particular Articles, Sections or
Exhibits to this Agreement and references to this Agreement include all Exhibits
hereto.  Unless context otherwise clearly requires, whenever used in this
Agreement, the words “include” or “including” shall be construed as
incorporating, also, “but not limited to” or “without limitation.”

 

13.9.                     Headings.  The paragraph headings appearing in this
Agreement are inserted only as a matter of convenience and in no way define,
limit, construe or describe the scope or extent of such paragraph, or in any way
affect such agreements.

 

13.10.              Counterparts.  This Agreement may be executed simultaneously
in two or more counterparts, each of which shall be considered an original, but
all of which together shall constitute one and the same instrument.  Faxed
signatures shall have the same legal effect as original signatures.

 

13.11.              Entire Agreement.  This Agreement contains the Parties’
entire understanding with respect to the matters contained herein and supersedes
all prior oral or written understandings with respect to the subject matter
hereof.  There are no promises, covenants or undertakings other than those set
forth herein, and neither Party is relying upon any representations or
warranties except as set forth herein.  This Agreement may not be modified
except by a writing signed by both Parties.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Agreement.

 

 

ACCURAY, INC.

 

CYBERHEART, INC.

 

 

 

 

 

 

 

By:

/s/ Euan Thomson

 

By:

/s/ Patrick J. Maguire

 

 

 

 

 

Name:

Euan Thomson

 

Name:

Patrick J. Maguire

 

 

 

 

 

Title:

President and Chief Executive Officer

 

Title:

President & CEO

 

12-10-10

 

 

 

 

 

 

 

 

 

 

By:

/s/ Darren J. Milliken

 

 

 

 

 

 

Name:

Darren J. Milliken

 

 

 

 

 

 

Title:

Senior Vice President, General Counsel

 

 

 

12-9-2010

 

 

 

22

--------------------------------------------------------------------------------


 

Exhibit A

 

Accuray Competitors

 

 

AccuThera and Affiliates

 

BrainLAB AG and Affiliates

 

Elekta AB and Affiliates

 

Mitsubishi Heavy Industries and Affiliates

 

Integra Radionics, Integra LifeSciences Corporation, Radionics and Affiliates

 

Philips and Affiliates

 

Siemens AG and Affiliates

 

Still River Systems and Affiliates

 

TomoTherapy Incorporated and Affiliates

 

Toshiba and Affiliates

 

Varian, Varian Medical Systems, and Affiliates

 

View Ray and Affiliates

 

Accuray Competitor includes any company or other entity that ships a radiation
system during the Term of this Agreement.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

PATENT LICENSE

 

B-1

--------------------------------------------------------------------------------